Exhibit 10.68

 

LOGO [g658018g56e64.jpg]

January 28, 2014

RPL and Associates, LLC

231 Larkspur Avenue

Corona del Mar, Ca. 92625

ATT: Renee Pepys Lowe

Dear Renee:

This consulting agreement is between RPL and Associates, LLC (as “Consultant”)
as a consultant to Kid Brands, Inc. (the “Company”) on the terms set forth below
(“Agreement”). You acknowledge that Renee Pepys Lowe (the “Consultant
Executive”) is member and President of Consultant.

The terms of our consulting arrangement are as follows:

 

Position:    Consultant (independent contractor) Reports To:    Chief Executive
Officer of the Company (“Company CEO”) Start Date:    February 3, 2014 Fee:   
$100,000, payable in arrears in 24 equal semi-monthly installments during Term
and pro-rated for any partial month in the event of early termination. Term:   
One year; may be terminated by either party at any time on thirty (30) days’
notice. Fees shall be pro-rated through the date of termination and shall cease
thereafter. Responsibilities:    Provide consulting services to the Company as
reasonably requested by the Company, currently expected to average 1-2 days per
week. Activities are expected to include assisting in maintaining good
relationships with key strategic partners, including Babies ‘R’ Us and Carter’s,
and assisting on other strategic projects TBD. In discharging such
responsibilities, Consultant shall advise all such parties, as Consultant deems
appropriate, of Consultant’s consulting relationship with the Company (and
termination of Consultant Executive’s status as an officer and employee).
Because this is a personal service agreement, unless Consultant obtains the
Company CEO’s prior written consent, the Consultant must designate the
Consultant Executive to personally perform all consulting services under this
Agreement.



--------------------------------------------------------------------------------

RPL and Associates, LLC

January 28, 2014

Page 2

 

Expenses:    The Company shall reimburse Consultant for any reasonable travel,
hotel and other expenses pre-approved by the Company that are incurred by
Consultant in connection with performing services hereunder promptly upon
receipt of appropriate documentation. The Company will pay Consultant’s
reasonable professional fees and expenses incurred to negotiate and prepare this
agreement (and exhibit thereto) up to a maximum amount of $1,000. Bonus:    In
the event that gross margin dollars generated during 2014 from sales either (i)
to Babies ‘R’ Us or (ii) from Carter’s licensed products, exceed gross margin
dollars attributable to each such account or products during 2013, Consultant
shall, in either case, be awarded a cash lump sum bonus of $10,000 respecting
each of (i) and (ii) above ($20,000 total potential), provided that such bonus
amount, if any, shall be pro-rated in the event of early termination of this
Agreement prior to December 31, 2014. The Company may award Consultant an
additional discretionary bonus (based on Consultant’s overall performance) of up
to $20,000 even if such milestones are not achieved. Any such bonus shall be
payable following completion of the Company’s financial statements for fiscal
year 2014 at such time as bonuses are payable to Company employees generally.
Protective Covenants:    As an inducement for the Company to enter into this
Agreement, the Employment Agreement previously entered into between the Company
and the Consultant Executive, dated September 12, 2012 (the “Employment
Agreement”), is terminated in connection with the Consultant Executive’s
resignation from all positions with the Company and its affiliates effective as
of the date hereof (except as otherwise provided in this Agreement).
Notwithstanding the foregoing, the Consultant Executive individually, agrees
that the provisions of Paragraphs 7 and 8 of the Employment Agreement shall
continue in full force and effect during the Term of this Agreement (and
thereafter, pursuant to their terms), to the extent Consultant or Consultant
Executive continues to provide services to the Company under this Agreement or
other agreement or understanding with the Company. Consultant and Consultant
Executive each acknowledge and agree that neither the Consultant nor the
Consultant Executive is entitled to any payments pursuant to Paragraph 6 of the
Employment Agreement (other than salary, any accrued but unused vacation pay,
any unreimbursed business expenses and any benefits to which Consultant
Executive is entitled pursuant to the terms of the applicable Company employee
benefit plan in which she participated immediately prior to her employment
termination, in each case through the final date of her prior employment with
the Company).



--------------------------------------------------------------------------------

RPL and Associates, LLC

January 28, 2014

Page 3

 

Benefits:    During the Term hereof, other than the compensation provided for
herein, the Company will not provide the Consultant or Consultant Executive with
any benefits, nor will the Consultant or Consultant Executive be entitled to
participate in any of the Company’s benefit plans. In addition, as of the date
hereof: (i) all of Consultant Executive’s monies, vested and/or unvested, in the
Company’s 401(k) plan, if any, shall be treated in accordance with the terms,
conditions and provisions of such plan; and (ii) Consultant Executive’s unvested
equity awards from the Company shall be forfeited, and any vested equity awards
shall remain exercisable only pursuant to the original terms thereof.
Indemnification:    As an inducement for the Consultant to enter into this
Agreement, the Company confirms that the Consultant Executive, as a former
executive officer of the Company and certain of its affiliates, shall remain
entitled to indemnification under the Company’s or such affiliates’
organizational documents (or any written agreement governing indemnification) to
the same extent and upon the same conditions as active officers of the Company
or such affiliates are entitled to indemnification and shall remain entitled to
the benefit of any directors and officers insurance coverage maintained by the
Company or such affiliates on the same terms and conditions as any current or
former officer of the Company or such affiliates, in each case with respect to
acts or events occurring during the course of or in connection with the
Consultant Executive’s former employment with the Company or such affiliates.
Other:    The Consultant acknowledges that, during the Term, its relationship
with the Company will be that of an independent contractor, and not that of an
employee or an agent of the Company. Neither Consultant nor the Consultant
Executive shall have any authority to bind the Company or to represent itself or
herself as an officer or employee of the Company. Consultant’s communications in
discharging Consultant’s consulting duties shall not be through Company e-mail
or telephone service. While the Company acknowledges that the Consultant is an
independent contractor and does not intend to make any withholdings, the Company
reserves the right to withhold payroll taxes and other amounts to the extent
required by applicable law. No modification, amendment, termination, or waiver
of this Agreement shall be binding unless in writing and signed by Consultant
and a duly authorized employee of the Company. This Agreement is binding upon
and shall inure to the benefit the Company and its successors and permitted
assigns. This Agreement, and the rights and obligations under this Agreement,
may not be assigned by the Consultant. This Agreement may be signed in
counterparts each of which will be deemed an original, but all of which will
constitute one and the same instrument.



--------------------------------------------------------------------------------

RPL and Associates, LLC

January 28, 2014

Page 4

 

Release of Claims:    As a further inducement for each of the Company and the
Consultant to enter into this Agreement, the Company and the Consultant
Executive, individually, shall enter into a Mutual Release of Claims in
accordance with the form thereof attached as Exhibit A.

Renee, I look forward to RPL and Associates, LLC’s assistance as a consultant
for the Company.

Very truly yours,

 

/s/ Raphael Benaroya

Raphael Benaroya Chairman, President and CEO Kid Brands, Inc.

RPL and Associates, LLC has read and accepts the consulting offer pursuant to
the terms of this Agreement:

RPL and Associates, LLC

 

By:  

/s/ Renee Pepys Lowe

  Renee Pepys Lowe, a member

Date: 1/29/14

I have read and accept the consulting offer pursuant to the terms of this
Agreement:

 

/s/ Renee Pepys Lowe

Renee Pepys Lowe, as Consultant Executive

Date: 1/29/14



--------------------------------------------------------------------------------

Exhibit A

MUTUAL RELEASE AGREEMENT

This Mutual Release Agreement, dated 2/3, 2014 (the “Release”) between Kids
Line, LLC (“KidsLine”), CoCaLo, Inc. (“CoCaLo”) and Kid Brands, Inc. (“Kid
Brands” and together with KidsLine and CoCaLo, the “Company”) and Renee Pepys
Lowe (the “Employee”), is entered into in connection with Employee’s resignation
of employment.

WHEREAS, the Employee and the Company entered into an employment agreement dated
September 12, 2012 (“Employment Agreement”);

WHEREAS, the Employee has resigned her employment with the Company; and

WHEREAS, each of the Employee and the Company desire to enter into this Mutual
Release Agreement;

NOW, THEREFORE, in consideration for the payment of $1.00 and the agreement of
the parties to enter into a consulting agreement contemporaneously herewith, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby expressly acknowledged, the parties hereby agree as follows:

1. SEPARATION

A. The Employee hereby resigns her employment and all positions she currently
holds with the Company and any business unit of the Company, effective
immediately.

B. Regardless of whether the Employee signs and returns this Release, the
Employee will be (and/or has been) paid for her accrued salary, accrued unused
vacation, unreimbursed business expenses incurred through her termination date
in accordance with applicable policy and her vested benefits under applicable
employee benefit plans in which she participated immediately prior to her
resignation. In addition, the Employee and her covered dependents will be
allowed to continue as a member of the Company’s current group medical insurance
plan for the applicable period in accordance with applicable law (i.e., COBRA),
provided that the Employee timely elects such coverage and pays all premiums for
such coverage.

C. The Employee acknowledges that she has been paid and/or has received all
compensation, wages, bonuses, commissions and/or benefits to which the Employee
may be entitled and that no other compensation, wages, bonuses, commissions
and/or benefits are due to the Employee except as may be provided herein. In
addition, the Employee acknowledges that the consideration set forth herein
exceeds any payments and/or benefits to which she may be entitled in any
agreement, verbal or written, as well any employment or personnel policy,
procedure or handbook, which may be applicable to a resignation of employment,
and that she would not be entitled to this consideration absent her promises set
forth herein.



--------------------------------------------------------------------------------

2. GENERAL RELEASE OF ALL CLAIMS

A. In exchange for the above-referenced consideration, the Employee hereby
irrevocably releases and forever discharges any and all known and unknown
liabilities, debts, obligations, causes of action, demands, covenants,
contracts, liens, controversies and any other claim of whatsoever kind or nature
that the Employee ever had, now has or may have as of the date of the Employee’s
execution of this Release, against the Company, its members or stockholders,
parents, subsidiaries, affiliates, successors and assigns and their respective
officers, directors, attorneys, fiduciaries, representatives, employees,
licensees, agents and assigns (the “Releasees”), whether or not arising out of
or related to the performance of any services to or on behalf of the Company or
the termination of those services, including without limitation: (i) any claims
arising out of or related to any federal, state and/or local labor or civil
rights laws including, without limitation, Title VII of the Civil Rights Act of
1964, as amended, the federal Civil Rights Acts of 1866, 1871, 1964, Sections
1981-1988 of Title 42 of the United States Code, the Fair Credit Reporting Act,
the Occupational Health and Safety Act, the Employee Polygraph Protection Act,
the Immigration Reform Control Act, the retaliation provisions of the
Sarbanes-Oxley Act of 2002, the Federal False Claims Act, the Equal Pay Act, the
Age Discrimination in Employment Act, as amended, the Older Workers Benefit
Protection Act, the Rehabilitation Act, the Jury Systems Improvement Act, the
Uniformed Services Employment and Reemployment Rights Act, the Vietnam Era
Veterans Readjustment Assistance Act, the National Labor Relations Act, the
Worker Adjustment and Retraining Notification Act, the Family and Medical Leave
Act of 1993, the Employee Retirement Income Security Act of 1974, the Americans
with Disabilities Act of 1990, the Fair Labor Standards Act of 1938, the
California Fair Employment and Housing Act, the California Business &
Professions Code, the California Labor Code, the Unruh Civil Rights Act, the
California Civil Code, the California Family Rights Act, the California
Whistleblower Statute, the California WARN Act, the California Government Code,
the retaliation provisions of California’s Workers Compensation Law, the
retaliation provisions of the California State Wage and Hour Laws, the
California State Wage and Hour Laws; (ii) any and all other claims arising out
of or related to any contract, any and all other federal, state or local
constitutions, statutes, rules, regulations, ordinances or executive orders;
(iii) any and all claims arising from any common law right of any kind
whatsoever, including, without limitation, any claims for any kind of tortious
conduct, promissory or equitable estoppel, defamation, breach of the Company’s
policies, rules, regulations, handbooks or manuals, breach of express or implied
contract or covenants of good faith, wrongful discharge or dismissal, and/or
failure to pay, in whole or part, any compensation of any kind whatsoever, or;
any and all claims for attorneys’ fees, costs and expenses (collectively,
“Claims”). The foregoing provisions of this Paragraph 2(A) to the contrary
notwithstanding, Employee (i) does not release any claims that lawfully cannot
be waived, (ii) does not release any claims for indemnification and coverage and
payment under directors and officers liability insurance in each case pursuant
to Section 3(d)(ii)(y) of the Employment Agreement and as applicable during the
term of such Employment Agreement, and (iii) shall not affect any vested rights
Employee may have under the Company’s employee benefit plans.



--------------------------------------------------------------------------------

B. The Company, on its behalf and on behalf of all of the other Releasees,
hereby releases and forever discharges Employee and Employee’s heirs,
representatives and successors, from any and all known and unknown liabilities,
debts, obligations, causes of action, demands, covenants, contracts, liens,
controversies and any other claim, which the Releasees ever had, now has or may
have as of the date of the Company’s execution of this Release against the
Employee by reason of any matter, cause or thing whatsoever, including without
limitation, any and all claims that may arise under any federal, state or local
statutes, regulations, ordinances or common law, or under any policy agreement,
contract, understanding or promise, written or oral, formal or informal, between
the Company and Employee, as well as to any and all claims in connection with,
related to or arising out of Employee’s employment with the Company
(collectively, “Company Claims”) ; provided, however, that nothing contained in
this Release shall release Employee from any claims for fraud, theft,
embezzlement, criminal activity, intentional breach of fiduciary duty or any
material breach of the Company’s Code of Business Conduct and Ethics, or
contribution action(s) in connection with any such claims (the “Proviso”). The
Company confirms that it is unaware of any facts that would give rise to any of
the claims against Employee of the nature referenced in the Proviso.

C. Each of the Employee and the Company further waives and relinquishes any
rights and benefits which she or it has or may have under California Civil Code
§ 1542 to the fullest extent that she may lawfully waive all such rights and
benefits pertaining to the subject matter of this Release. Civil Code § 1542
provides that a general release does not extend to claims which the creditor
does not know or suspect to exist in her favor at the time of executing the
release, which if known by him/her must have materially affected her settlement
with the debtor. Each of the Employee and the Company acknowledges that she or
it is aware that she or it may later discover facts in addition to or different
from those which she or it now knows or believes to be true with respect to the
subject matter of this Release, but it is their respective intention to fully
and finally forever settle and release any and all claims, matters, disputes,
and differences, known or unknown, suspected and unsuspected, which now exist,
may later exist or may previously have existed between the parties to the extent
set forth in the first paragraph hereof, and that in furtherance of this
intention, the releases given in this Release shall be and remain in effect as
full and complete general releases to the extent set forth herein,
notwithstanding discovery or existence of any such additional or different
facts.

D. Additionally, nothing in this Release shall prohibit or restrict the Employee
from: (i) making any disclosure of information required by law; (ii) providing
information to, or testifying or otherwise assisting in any investigation or
proceeding brought by, any federal or state regulatory or law enforcement agency
or legislative body, any self-regulatory organization, or the Company’s Legal or
Compliance Departments; or (iii) testifying, participating in or otherwise
assisting in a proceeding relating to an alleged violation of the Sarbanes-Oxley
Act of 2002, any federal, state or municipal law relating to fraud or any rule
or regulation of any self-regulatory organization. This Release is also not
intended to preclude the Employee from (1) enforcing the terms of this Release;
(2) challenging the validity of this Release; or (3) filing a charge or
participating in any investigation or proceeding conducted by the Equal
Employment Opportunity Commission (“EEOC”) or the National Labor Relations
Board.

E. This Release shall not impact the EEOC’s rights, responsibilities or
abilities to carry out its public duties and shall not impede the Employee’s
participation in EEOC procedures and processes, except insofar as it precludes
the Employee from recovering any additional monies from the Company. To the
extent permitted by applicable law, the Employee agrees to waive her right to
any monetary or equitable recovery should any federal, state or local
administrative agency pursue any claims on her behalf arising out of or related
to her employment with and/or separation from employment with the Company and
promises not to seek or accept any award, settlement or other monetary or
equitable relief from any source or proceeding brought by any person or
governmental entity or agency on her behalf or on behalf of any class or which
she is a member with respect to any of the claims she has waived.



--------------------------------------------------------------------------------

F. The parties have executed this Release with full knowledge of any and all
rights they may have, and they hereby assume risk of any mistakes in fact in
connection with the true facts involved, or with regard to any additional or
different facts which are now unknown to them.

3. APPLICABLE DISCLOSURES AND COOPERATION

The Employee acknowledges that, prior to her termination date, she disclosed to
the Company, in accordance with applicable policies and procedures, any and all
information relevant to any investigation of Company business practices
conducted by any government agency or to any existing, threatened or anticipated
litigation involving the Company, whether administrative, civil or criminal in
nature, and that she is otherwise unaware of any wrongdoing committed by any
current or former employees of the Company that has not been disclosed. The
Employee further agrees to cooperate fully with the Company in connection with
any matter arising out of or related her former employment including, but not
limited to, any existing or future litigation involving the Company, whether
administrative, civil or criminal in nature, in which and to the extent the
Company reasonably deems the Employee’s cooperation necessary.

4. CONFIDENTIALITY

The Employee hereby reaffirms her continuing obligations under Paragraph 7 and 8
of the Employment Agreement.

The Employee represents that she has returned to the Company all confidential,
proprietary and non-public materials, or any other property of the Company, in
her possession, other than such information as the Company has permitted the
Employee to retain in connection with her provision of consulting services to
the Company, provided that Employee shall return all such materials or property
immediately upon termination of such consulting services. If the Employee has
used her personal equipment for Company business, the Employee acknowledges that
she has deleted and purged all Company information from her personal computer
equipment (except to the extent that any such information shall be covered by an
applicable document preservation request issued to Employee, if any).

5. BINDING EFFECT

This Release is binding on the Employee’s heirs and personal representative and
on the successors and assigns of the Company.

6. GOVERNING LAW

This Release shall be governed by, and construed and interpreted in accordance
with, the laws of the State of California, without regard to conflicts of law
principles thereof.



--------------------------------------------------------------------------------

7. REMEDY FOR BREACH AND MODIFICATION

The parties respectively acknowledge that the provisions of this Release are
reasonable and necessary for the protection of the other such party and that the
other such party may be irrevocably damaged if these provisions are not
specifically enforced. Accordingly, the parties mutually agree that, in addition
to any other relief or remedies available to a party hereunder, the party shall
be entitled to seek and obtain an appropriate injunction or other equitable
remedy for the purposes of restraining the offending party from any actual or
threatened breach of or otherwise enforcing these provisions and no bond or
security will be required in connection therewith unless the petitioning party
fails to demonstrate to an appropriate court having jurisdiction that it has a
likelihood of success on the merits.

8. SEVERABILITY

If any provision of this Release is deemed invalid or unenforceable by a court
of competent jurisdiction, such provision shall be deemed modified and limited
to the extent necessary to make it valid and enforceable. The remainder of this
Release shall continue in full force and effect.

9. COUNTERPARTS

This Release may be executed in two or more counterparts, each of which shall be
considered an original, but all of which together shall constitute the same
instrument.

10. ENTIRE AGREEMENT

The parties acknowledge that this Release sets forth the entire agreement
between the Employee and the Company, and fully supersedes any and all prior
agreements or understandings between the Employee and the Company, if any,
pertaining to the subject matter hereof, with the sole exception of Employee’s
ongoing obligations pursuant to the terms and conditions of any confidentiality
and/or restrictive covenant agreements between the Employee and the Company, the
Company’s obligations, through the date of her employment termination, to
indemnify and hold the Employee harmless under the Company’s certificate of
incorporation, by-laws or applicable law or under applicable directors and
officers liability insurance, in respect of the Employee’s acts and omissions to
act through the date of her employment termination, and the terms of the
consulting agreement entered into by the parties contemporaneously herewith.

11. JURISDICTION

Any action or proceeding seeking to enforce any provision of, or based on any
rights arising out of, this Release may be brought against either of the parties
in the courts of the State of California, or if it has or can acquire
jurisdiction, the United States District Court for the District of California,
and each of the parties hereby consents to the jurisdiction of such courts (and
the appropriate appellate courts) in any such action or proceeding and waives
any objection to venue laid therein. Process in any action or proceeding
referred to in the preceding sentence may be served on either party anywhere in
the world, whether within or without the State of California.



--------------------------------------------------------------------------------

12. OPPORTUNITY FOR REVIEW/REVOCATION

The Employee represents and agrees that she:

 

  a. has reviewed all aspects of this Release;

 

  b. has carefully read and fully understands all of the provisions of this
Release;

 

  c. understands that in agreeing to this document, she is releasing the Company
from any and all claims that she may have against the Company;

 

  d. knowingly and voluntarily agrees to all terms set forth in this Release;

 

  e. was advised and hereby is advised in writing to consider the terms of this
Release and that she was advised to consult with an attorney of her choice and
at her own expense prior to executing the Release;

 

  f. has not relied on any representation or statement not set forth in this
Release;

 

  g. has a full twenty-one (21) days from the date of acknowledged receipt of
this Release to consider whether she will execute this Release;

 

  h. has a full seven (7) days following the execution of this Release to revoke
this Release by notifying the President or Chief Operating Officer of the
Company in writing of the revocation, and has been and hereby is advised in
writing that this Release shall not become effective or enforceable until the
revocation period has expired;

 

  i. understands that rights or claims under the Age Discrimination in
Employment Act of 1967 (29 U.S.C. § 621, et. Seq.) that may arise after the date
of this Release is executed are not waived; and

 

  j. has signed this Release voluntarily and entirely of her own free will.

IN WITNESS WHEREOF, the Employee and the Company have signed this Release as of
the date first set forth above.

Kid Brands, Inc.

 

By:  

/s/ Raphael Benaroya

  Name: Raphael Benaroya   Title: CEO   Dated: 2/3/2014



--------------------------------------------------------------------------------

Kids Line, LLC

 

By:  

/s/ Kerry Carr

  Name: Kerry Carr   Title: VP   Dated: 2/7/14

CoCaLo, Inc.

 

By:  

/s/ Kerry Carr

  Name: Kerry Carr   Title: VP   Dated: 2/7/14

 

Employee Signature:  

/s/ Renee Pepys Lowe

  Renee Pepys Lowe   Dated: 1/29/14